     Case: 1:19-cv-00145-DAP Doc #: 151 Filed: 03/13/19 1 of 4. PageID #: 3495



                             UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OHIO
                                   EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                     )   CASE NO. 1:19-cv-145
                                                  )
         Plaintiff,                               )   JUDGE DAN AARON POLSTER
                                                  )
    v.                                            )   MAGISTRATE JUDGE
                                                  )   THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, et al.,            )
                                                  )
         Defendants.                              )

 AGREED ORDER SURRENDERING LEASED PREMISES TO ITS LANDLORD, 3601
   SUNFLOWER LLC, RELIEVING INJUNCTION AND STAY AS AGAINST 3601
  SUNFLOWER LLC AS TO THOSE LEASED PREMISES AND THE LEASE, AND
                    GRANTING RELATED RELIEF

         This matter came before the Court at the status conference on March 8, 2019, in this case.

Among the persons in attendance in-person or telephonically were, among others, Mark E. Dottore,

the receiver appointed in this case (the “Receiver”) under that certain Order Appointing Receiver

dated January 18, 2019 [ECF No. 8, as amended by ECF No. 14] (the “Receiver Order”), and 3601

Sunflower LLC (“Sunflower”). The Court was informed by Receiver’s counsel that several of the

Argosy campuses would be closing. On March 11, 2019, at the Hearing to Show Cause before the

Court, the Receiver informed the Court that all of the Argosy campuses were closed. The Receiver

has determined it is in the best interest of the receivership estate to take the following action and

the Receiver and Sunflower agree as follows:

         Sunflower, as landlord, and Argosy Education Group, LLC (“AEG”), as tenant, are parties

to that certain Lease Agreement which currently expires June 30, 2020 (the “Lease”). Under the

Lease, AEG leased a 55,000 square foot building, parking lot, and surrounding areas located at

3601 West Sunflower, Santa Ana, California (as more fully described in the Lease, the “Leased

Premises”) that Sunflower owns, at which university classes were being offered by Argosy



4150539.1
     Case: 1:19-cv-00145-DAP Doc #: 151 Filed: 03/13/19 2 of 4. PageID #: 3496



University – Orange County (“AU-OC”).          Both of AEG and AU-OC are subjects of this

receivership under the Receiver Order.

        On March 8, 2019, following the Status Conference in this matter, the Receiver indicated

to Sunflower’s counsel that the university campus at the Leased Premises will close at 5:00 p.m.

(Pacific time) on March 8, 2019, that one or more keys to the Leased Premises will be delivered

to Sunflower at about that time, and that from and after March 8, 2019, no students, faculty, or

other personnel (e.g., of AEG or AU-OC) will be present at the Leased Premises. On March 11,

2019, the Court further determined that the Leased Premises were surrendered to Sunflower as of

March 11, 2019.

        In light of the imminent closing of the university campus at the Leased Premises, the

Receiver (on behalf of AEG and AU-OC) and Sunflower have agreed to the relief set forth below,

so that Sunflower may better protect its rights and interests. Accordingly, it is hereby

        ORDERED that:

        (1)    Effective at 5:00 p.m. (Pacific time) on March 11, 2019 (the “Effective Date”),

                   (a) the Leased Premises and legal possession thereof shall be deemed
                       surrendered voluntarily by AEG, as tenant under the Lease (and by AU-
                       OC), to Sunflower, as landlord. Following the Effective Date, Sunflower
                       may change the locks at the Leased Premises and take all desired steps to
                       take possession of and secure the Leased Premises;

                   (b) all injunctive provisions and stays contained in the Receiver Order
                       (including, without limitation, paragraphs 9, 10, 14, and, to the extent
                       applicable, 20), including as it has been or hereafter may be amended,
                       hereby are relieved and terminated as against Sunflower with respect to the
                       Lease and the Leased Premises, such that Sunflower may exercise and
                       enforce any and all rights and remedies relating to the Lease and the Leased
                       Premises as are provided or permitted under the Lease and applicable law,
                       all the same as if the Receiver Order had never been entered (including,
                       without limitation, prosecuting an eviction proceeding in the event that the
                       Receiver interferes with Sunflower’s right to retake and/or secure
                       possession following the Effective Date);




4150539.1
Case: 1:19-cv-00145-DAP Doc #: 151 Filed: 03/13/19 3 of 4. PageID #: 3497
     Case: 1:19-cv-00145-DAP Doc #: 151 Filed: 03/13/19 4 of 4. PageID #: 3498




/s/ Robert M. Stefancin via 3/12/19 email authority
MARY K. WHITMER (0018213)
mkw@weadvocate.net
JAMES W. EHRMAN (0011006)
jwe@weadvocate.net
ROBERT M. STEFANCIN (0047184)
rms@weadvocate.net
WHITMER & EHRMAN LLC
2344 Canal Road, Suite 401
Cleveland, Ohio 44113
Telephone: (216) 771-5056
Facsimile: (216) 771-2450

Attorneys for Mark E. Dottore, the Receiver for
(among other entities) Argosy Education Group, LLC
and Argosy University – Orange County




4150539.1
